       Case 2:20-cr-00151-HB Document 2 Filed 06/25/20 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA           :
                                       :            CRIMINAL ACTION
         v.                            :
                                       :             NO. 20-151
ANTHONY ANUSHIEM                       :

                              MEMORANDUM

Bartle, J.                                          June 23, 2020

         Anthony Anushiem seeks to remove to this Court his

criminal state court prosecution that is currently pending in

the Court of Common Pleas of Delaware County, Pennsylvania.          He

captions his filing as a “motion for change of venue.”

                                   I

         A review of the attachments to his motion and the

publicly available state court docket reveals that the

underlying case Anushiem seeks to remove is a criminal action

against him by the Commonwealth of Pennsylvania.         See

Commonwealth v. Anushiem, C.P. Del., No. CP-23-CR-7434-2014.

According to the public docket, Anushiem was charged by

information of the following counts:       intimidation of witnesses

or victims in violation of 18 Pa. C.S.A. § 4952; stalking and

harassment in violation of 18 Pa. C.S.A. § 2709.1; and criminal

attempt to obstruct administration of law or other governmental

function in violation of 18 Pa. C.S.A. § 901(a).
          Case 2:20-cr-00151-HB Document 2 Filed 06/25/20 Page 2 of 4



            A “formal arraignment” was held on December 17, 2014

in front of Judge Gregory Mallon.         Judge Mallon later ordered

both a psychiatric and a psychological evaluation of defendant.

Thereafter, several different judges were assigned to this

matter.    On January 13, 2016, a “[t]hree (3) [d]ay [j]ury

[t]rial” was scheduled to commence on April 5, 2016 in front of

Judge George Pagano.       However, on March 30, 2016 Judge Michael

Coll held a competency hearing in response to the Commonwealth’s

“motion to determine the defendant’s competency to stand trial.”

Subsequently, on March 31, 2016, Judge Coll granted the

Commonwealth’s petition for “involuntary commitment [of

defendant] due to incompetence.”          Thereafter Anushiem filed

several unsuccessful motions to challenge his competency

determination.     According to the docket in the Delaware County

Court of Common Pleas, his criminal action is still pending.

              Anushiem is currently housed at the Norristown State

Hospital.     In essence, he claims that he has been “illegally”

detained and sentenced to “unlawful mandatory mental health

treatment without the due process of law.”           He seeks “a judicial

inquiry in a federal court to test the jurisdiction of the state

court and to examine the record for his illegal detention and

indefinite institutionalization.”




                                      2
        Case 2:20-cr-00151-HB Document 2 Filed 06/25/20 Page 3 of 4



                                    II

           While he cites to no relevant authority, he is

apparently moving under 28 U.S.C. § 1443, which allows for

removal of a state criminal prosecution in two situations:

           (1)   Against any person who is denied or
                 cannot enforce in the courts of such
                 State a right under any law providing
                 for the equal civil rights of citizens
                 of the United States, or of all persons
                 within the jurisdiction thereof;

           (2)   For any act under color of authority
                 derived from any law providing for
                 equal rights, or for refusing to do any
                 act on the ground that it would be
                 inconsistent with such law.

Pursuant to 28 U.S.C. § 1445, which governs the procedure for

removal of state court criminal prosecutions, the notice of

removal must be filed “not later than 30 days after the

arraignment in the State Court, or at any time before trial,

whichever is earlier,” unless the defendant can show good cause

for his failure to file within that time.        See 28 U.S.C.

§ 1455(b)(1).

                                   III

           As noted above, Anushiem was arraigned on December 17,

2014.   He filed the instant notice of removal on April 1, 2020,

more than five years after the 30-day period permitted by the

statute.   Accordingly, Anushiem’s request for removal is

untimely and in the absence of any allegation that the


                                    3
         Case 2:20-cr-00151-HB Document 2 Filed 06/25/20 Page 4 of 4



requirement should be excused, we will deny his request for

removal.

           Even if Anushiem had timely filed his notice of

removal, he has not demonstrated that his case meets the

substantive criteria for removal under § 1443.          See Pennsylvania

v. Smith, 2020 WL 671017, at *4 (E.D. Pa. Feb. 10, 2020).

Anushiem has not established that he has been denied a specific

federal right or that said right cannot be enforced in state

court.   A claim by a removal petitioner that he “will be denied

due process of law because . . . the prosecution is assertedly a

sham, corrupt, or without evidentiary basis does not, standing

alone, satisfy the requirements of § 1443(a).”          See Freeman v.

Green, 2020 WL 673297, at *3 (E.D. Pa. Feb. 11, 2020) (internal

citations omitted).




                                     4
